Name: 2011/486/CFSP: Council Decision 2011/486/CFSP of 1Ã August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  international trade;  international affairs;  criminal law
 Date Published: 2011-08-02

 2.8.2011 EN Official Journal of the European Union L 199/57 COUNCIL DECISION 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 May 2002, the Council adopted Common Position 2002/402/CFSP concerning restrictive measures against Usama bin Laden, members of the Al-Qaida organisation and the Taliban and other individuals, groups, undertakings and entities associated with them (1). (2) On 17 June 2011, the United Nations Security Council adopted Resolution (UNSCR) 1988 (2011) recognising that the security situation in Afghanistan has evolved and that some members of the Taliban have reconciled with the Government of Afghanistan, have rejected the terrorist ideology of Al-Qaida and its followers, and support a peaceful resolution to the continuing conflict in Afghanistan. (3) UNSCR 1988 (2011) also recognised that notwithstanding the evolution of the situation in Afghanistan and progress in reconciliation, the situation remains a threat to international peace and security and reaffirmed the need to combat that threat. (4) UNSCR 1988 (2011) also imposed certain restrictive measures with respect to individuals and entities designated prior to 17 June 2011 as the Taliban, and other individuals, groups, undertakings and entities associated with them, as specified in section A (Individuals associated with the Taliban) and section B (entities and other groups and undertaking associated with the Taliban) of the Consolidated List of the Committee established pursuant to UNSCR 1267 (1999) and UNSCR 1333 (2000) as of 17 June 2011, as well as other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan as designated by the Security Council Committee established pursuant to paragraph 30 of UNSCR 1988 (2011) (hereinafter the Sanctions Committee). (5) Further action by the Union is needed in order to implement certain measures. HAS ADOPTED THIS DECISION: Article 1 1. Restrictive measures as provided for in Article 2, Articles 3(1) and 4(1) and (2) shall be imposed with respect to individuals and entities designated prior to 17 June 2011 as the Taliban, and other individuals, groups, undertakings and entities associated with them, as specified in section A (Individuals associated with the Taliban) and section B (entities and other groups and undertaking associated with the Taliban) of the Consolidated List of the Committee established pursuant to UNSCR 1267 (1999) and UNSCR 1333 (2000) as of 17 June 2011, as well as other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan as designated by the Sanctions Committee. 2. The relevant individuals, groups, undertakings and entities are listed in the Annex. Article 2 With respect to the individuals, groups, undertakings and entities referred to in Article 1, Member States shall take the necessary measures to prevent the direct and indirect supply, sale or transfer to them, from the territories of Member States or by nationals of Member States, or using flag vessels or aircraft of Member States, of arms and related materiel of all types including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, and technical advice, assistance or training related to military activities. Article 3 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of individuals referred to in Article 1. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where the entry or transit is necessary for the fulfilment of a judicial process or the Sanctions Committee determines on a case-by-case basis only that entry or transit is justified, including where this directly relates to supporting efforts by the Government of Afghanistan to promote reconciliation. 4. In cases where, pursuant to paragraph 3, a Member State authorises the entry into, or transit through, its territory of individuals designated by the Sanctions Committee, the authorisation shall be limited to the purpose for which it is given and to the individuals concerned therewith. Article 4 1. All funds and other financial assets or economic resources of individuals, groups, undertakings and entities referred to in Article 1, including funds derived from property owned or controlled directly or indirectly, by them or by persons acting on their behalf or at their direction, shall be frozen. 2. No funds, financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of individuals, groups, undertakings and entities referred to in paragraph 1. 3. Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and other financial assets or economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgages, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds, other financial resources or economic resources; (d) necessary for extraordinary expenses, after notification by the Member State concerned to, and approval by, the Sanctions Committee; 4. The exemptions referred to in points (a), (b) and (c) of paragraph 3 may be made after notification to the Sanctions Committee by the Member State concerned of its intention to authorise, where appropriate, access to such funds, assets or resources, and in the absence of a negative decision by the Sanctions Committee within three working days of such notification. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that arose prior to the date on which those accounts became subject to restrictive measures, provided that any such interest, other earnings and payments remain subject to paragraph 1. Article 5 The Council shall establish the list contained in the Annex and amend it in accordance with determinations made by either the Security Council or the Sanctions Committee. Article 6 1. Where the Security Council or the Sanctions Committee lists an individual, group, undertaking or entity, the Council shall include such individual, group, undertaking or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the individual, group, undertaking or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such individual, group, undertaking or entity an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the individual, group, undertaking or entity accordingly. Article 7 1. The Annex shall include the grounds for listing of listed individuals, groups, undertakings or entities as provided by the Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the Security Council or by the Sanctions Committee necessary to identify the individuals, groups, undertakings or entities concerned. With regard to individuals, such information may include names including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address, if known and function or profession. With regard to groups, undertakings or entities such information may include names, place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the Security Council or by the Sanctions Committee. Article 8 This Decision shall be reviewed, amended or repealed, as appropriate, in accordance with relevant decisions of the Security Council. Article 9 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 139, 29.5.2002, p. 4. ANNEX LIST OF INDIVIDUALS, GROUPS, UNDERTAKINGS AND ENTITIES REFERRED TO IN ARTICLE 1 A. Individuals associated with the Taliban (1) Abdul Baqi. Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of the provinces of Khost and Paktika under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept, Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1962. Place of birth: Jalalabad city, Nangarhar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (2) Abdul Qadeer Abdul Baseer. Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: repatriated to Afghanistan in February 2006. Date of UN designation:25.1.2001. (3) Amir Abdullah (alias Amir Abdullah Sahib). Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Abdullah has served as treasurer to senior Taliban leader Abdul Ghani Baradar (TI.B.24.01.) and was the former deputy to the Taliban governor of Kandahar Province, Afghanistan. Amir Abdullah has traveled to Kuwait, Saudi Arabia, Libya and the United Arab Emirates to raise funds for the Taliban. He has also facilitated communications for Taliban leadership and coordinated high-level meetings at the guesthouse of his residence in Pakistan. Abdullah helped many senior Taliban members who fled Afghanistan in 2001 to settle in Pakistan. (4) Abdul Manan. Title: (a) Mr, (b) Mawlawi. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (5) Abdul Razaq. Title: Maulavi. Date of birth: approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Minister of Commerce (Taliban regime), (b) arrested in 2003 in Kandahar province in Afghanistan. Date of UN designation:31.1.2001. (6) Abdul Wahab. Title: Malawi. Grounds for listing: Taliban ChargÃ © dAffaires in Riyadh under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (7) Abdul Rahman Agha. Title: Maulavi. Grounds for listing: Chief Justice of Military Court of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (8) Abdul Wasay Mutasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Grounds for listing: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (9) Janan Agha. Title: Mullah. Grounds for listing: Governor of Fariab province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Central Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (10) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Grounds for listing: Employee of the Passport and Visa Department of the Taliban regime. Date of birth: Approximately 1966. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (11) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (c) Sayed Ghias). Title: Maulavi. Grounds for listing: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab province, Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:31.1.2001. (12) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Grounds for listing: President of Da Afghanistan Bank under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (13) Mohammad Shafiq Ahmadi. Title: Mullah. Grounds for listing: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (14) Ahmadullah (alias Ahmadulla) Title: Qari. Grounds for listing: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in December 2001. Date of UN designation:25.1.2001. (15) Abdul Bari Akhund (alias Haji Mullah Sahib). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Other information: (a) Member of a seven member Taliban leadership committee in Kandahar, Afghanistan, as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (16) Ahmed Jan Akhund. Title: Maulavi. Grounds for listing: Minister of Water and Electricity of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (17) Attiqullah Akhund. Title: Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shawali Kott district, Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (18) Hamidullah Akhund. Title: Mullah. Grounds for listing: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (19) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) First Deputy, Council of Ministers of the Taliban regime, (b) Foreign Minister before Wakil Ahmad Mutawakil under the Taliban regime, (c) Governor of Kandahar under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (b) graduated from a madrrassa in Quetta, Pakistan, (c) a close associate of Mullah Omar. Date of UN designation:25.1.2001. (20) Mohammad Abbas Akhund. Title: Mullah. Grounds for listing: Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (21) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Grounds for listing: Minister of Water, Sanitation and Electricity of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (22) Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence of the Taliban regime. Date of birth: approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the deputies of Mullah Omar, (b) Member of the Talibans leadership, in charge of military operations. Date of UN designation:25.1.2001. (23) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Grounds for listing: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Uruzgan province, Afghanistan, as at early 2007. Date of UN designation:25.1.2001. (24) Mohammad Eshaq Akhunzada. Title: Maulavi. Grounds for listing: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Qarabajh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (25) Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha). Title: Haji. Date of birth: (a)15.10.1963, (b)14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai Village, Helmand Province, Afghanistan, (b) Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has traveled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. (26) Allahdad (alias Akhund). Title: Maulavi. Grounds for listing: Minister of Construction of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (27) Aminullah Amin. Title: Maulavi. Grounds for listing: Governor of Saripul Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (28) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan under the Taliban regime. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Date of UN designation:25.1.2001. (29) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Haji Mudir). Title: Mullah. Grounds for listing: Director of Administrative Affairs of the Taliban regime, (b) Minister of Finance of the Taliban. Date of birth: Approximately 1961. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (30) Arefullah Aref. Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (31) Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Council of Peshawar. Date of UN designation:23.2.2001. (32) Atiqullah. Title: (a) Hadji, (b) Molla. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. (33) Azizirahman. Title: Mr Grounds for listing: Third Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (34) Abdul Ghani Baradar (alias Mullah Baradar Akhund). Title: Mullah. Grounds for listing: Deputy, Minister of Defence of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Weetmak village, Dehrawood district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to Popalzai tribe, (b) Senior Taliban military commander and member of Taliban Quetta Council as of May 2007, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (35) Shahabuddin Delawar. Title: Maulavi. Grounds for listing: Deputy of High Court of the Taliban regime. Date of birth: 1957. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (36) Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One the Taliban military commanders as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (37) Mohammad Azam Elmi. Title: Maulavi. Grounds for listing: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1968. Nationality: Afghan. Other information: reportedly deceased in 2005. Date of UN designation:23.2.2001. (38) Faiz. Title: Maulavi. Grounds for listing: Head of the Information Department, Ministry of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (39) Rustum Hanafi Habibullah (alias Rostam Nuristani). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab district, Nuristanprovince, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Nuristan province, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (40) Gul Ahmad Hakimi. Title: Maulavi. Grounds for listing: Commercial AttachÃ ©, Taliban Consulate General, Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. (41) Abdullah Hamad. Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1972. Place of birth: Helmand, Afghanistan. Nationality: Afghan. Passport No: D 00857 (issued on 20.11.1997). Date of UN designation:25.1.2001. (42) Hamdullah. Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Consulate General, Quetta. Nationality: Afghan. Date of UN designation:25.1.2001. (43) Zabihullah Hamidi. Grounds for listing: Deputy Minister of Higher Education of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (44) Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning of the Taliban regime, (b) Minister of Higher Education of the Taliban regime. Date of birth: Approximately 1955. Place of birth: Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (45) Abdul Jalil Haqqani (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. Date of UN designation:25.1.2001. (46) Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-79. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of UN designation:11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Networks leadership consists of the three eldest sons of its founder Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.O.4.01.) Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani (TI.H.146.10.) and Sirajuddin Haqqani (TI.H.144.07.), as well as nephew of Khalil Ahmed Haqqani (TI.H.150.11.). Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south-eastern Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. (47) Ezatullah Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Planning of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (48) Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; (b) Believed to be in the Afghanistan/Pakistan border area; (c) Although reported deceased in June 2007, still alive as of May 2008. Date of UN designation:31.1.2001. (49) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a)1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan; (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates; (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of UN designation:9.2.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqanis brother, Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.0.4.01.) Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had traveled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani (TI.H.144.07.), his nephew. Khalil Haqqani has also acted on behalf of Al-Qaida (QE.A.4.01) and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaida elements in Paktia Province, Afghanistan. (50) Mohammad Moslim Haqqani (alias Moslim Haqqani). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (51) Mohammad Salim Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1967. Nationality: Afghan. Other information: from Laghman province. Date of UN designation:31.1.2001. (52) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Afghanistan. Nationality: Afghan. Other information: Associated with the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani (TI.H.40.01.), one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani traveled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from Al-Qaida (QE.A.4.01.). In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al-Qaida-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. (53) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs of the Taliban regime, (b) Head of Information and Culture in Kandahar province during the Taliban regime. Date of birth: approximately 1965. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrrassa in Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar (QI.H.88.03.) and has been a long-standing supporter of Mullah Mohammed Omar (TI.O.4.01.). As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaida-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri (QI.A.6.01.) and Farhad, Mohammed Omars secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwanis bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. (54) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Grounds for listing: Naib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:13.9.2007. (55) Abdul Hai Hazem. Title: Maulavi. Grounds for listing: First Secretary, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1971. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 0001203. Date of UN designation:25.1.2001. (56) Hidayatullah (alias Abu Turab). Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:8.3.2001. (57) Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Grounds for listing: Deputy (Cultural) Minister of Information and Culture of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (58) Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. Date of UN designation:23.2.2001. (59) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund, (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Adress: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Kandahar, Afghanistan. Other information: Is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Talibans financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar (TI.O.4.01), Gul Agha Ishakzai has served as Omars principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he traveled abroad to obtain weapon parts. (60) Noor Jalal (alias Nur Jalal). Title: Maulavi. Grounds for listing: Deputy (Administrative) Minister of Interior Affairs of the Taliban regime. Date of birth: Approximately 1960. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (61) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Grounds for listing: Minister of Information of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (62) Saleh Mohammad Kakar (alias Saleh Mohammad). Date of birth: Approximately 1962. Place of birth: Nulgham Village, Panjwai District, Kandahar, Afghanistan. Nationality: Afghan. Other information: Has owned a car dealership in Kandahar, Afghanistan. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. (63) Rahamatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Consul General, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: Taliban Governor of the province of Ghazni, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (64) Abdul Rauf Khadem. Title: Mullah. Grounds for listing: Commander of Central Corpus under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Uruzgan/Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (65) Khairullah Khairkhwah (alias Mullah Khairullah Khairkhwah). Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: In custody as of June 2007. Date of UN designation:25.1.2001. (66) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs of the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar province, Afghanistan, in the area bordering Chaman district, Quetta, Pakistan. Other information: believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (67) Jan Mohmmad Madani. Title: Mr Grounds for listing: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (68) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangarhar province. Date of UN designation:23.2.2001. (69) Abdul Latif Mansur (alias Abdul Latif Mansoor). Title: Maulavi. Grounds for listing: Minister of Agriculture of the Taliban regime. Date of birth: approximately 1968. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Member of Taliban Miram Shah Council, as of May 2007. Date of UN designation:31.1.2001. (70) Mohammadullah Mati. Title: Maulavi. Grounds for listing: Minister of Public Works of the Taliban regime. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (71) Matiullah. Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (72) Akhtar Mohammad Maz-Hari. Title: Maulavi. Grounds for listing: Education AttachÃ ©, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information: reportedly deceased in 2007. Date of UN designation:25.1.2001. (73) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (74) Nazar Mohammad. Title: Maulavi. Grounds for listing: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (75) Mohammad Homayoon. Title: Eng. Grounds for listing: Deputy Minister of Water and Electricity of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (76) Mohammad Shafiq Mohammadi. Title: Maulavi. Grounds for listing: Governor of Khost Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (77) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (78) Mohammad Rasul. Title: Maulavi. Grounds for listing: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (79) Mohammad Wali. Title: Maulavi. Grounds for listing: Minister of Department of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1965. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains be active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. (80) Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of BIA under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (81) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Grounds for listing: (a) Minister of Education of the Taliban regime, (b) Taliban representative in UN-led talks during the Taliban regime. Date of birth: Approximately 1968. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (82) Abdulhai Motmaen. Title: Maulavi. Grounds for listing: Director, Information and Culture Dept, Kandahar, Afghanistan during the Taliban regime. Date of birth: Approximately 1973. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (83) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (84) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 00737 (Afghan passport issued on 20.10.1996). Date of UN designation:25.1.2001. (85) Mohammad Naim (alias Mullah Naeem). Title: Mullah. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (86) Nik Mohammad. Title: Maulavi. Grounds for listing: Deputy Minister of Commerce of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (87) Hamdullah Nomani. Title: Maulavi. Grounds for listing: High ranking official in the Ministry of Higher Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (88) Mohammad Aleem Noorani. Title: Mufti. Grounds for listing: First Secretary, Taliban Consulate General, Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. (89) Nurullah Nuri. Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Shahjoe district, Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (90) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Grounds for listing: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Herat province. Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (91) Mohammed Omar. Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul-Mumineen), Afghanistan. Date of birth: Approximately 1966. Place of birth: Uruzgan province, Adehrawood village. Nationality: Afghan. Date of UN designation:31.1.2001. (92) Abdul Jabbar Omari. Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (93) Mohammad Ibrahim Omari. Title: Alhaj. Grounds for listing: Deputy Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zadran valley, Khost province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (94) Nooruddin Turabi Muhammad Qasim (alias Noor ud Din Turabi). Title: (a) Mullah (b) Maulavi. Grounds for listing: Minister of Justice of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Kandahar, Afghanistan, (b) Chora district, Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (95) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Northern Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:23.2.2001. (96) Abdul Ghafar Qurishi (alias Abdul Ghaffar Qureshi). Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy, Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (97) Yar Mohammad Rahimi. Title: Mullah. Grounds for listing: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Panjwaee district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (98) Mohammad Hasan Rahmani. Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (99) Habibullah Reshad. Title: Mullah. Grounds for listing: Head of Investigation Department under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (100) Abdulhai Salek. Title: Maulavi. Grounds for listing: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Other information: Reportedly deceased. Date of UN designation:23.2.2001. (101) Sanani. Title: Maulavi. Grounds for listing: Head of Dar-ul-Efta under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (102) Noor Mohammad Saqib. Grounds for listing: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Bagrami district, Kabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (103) Ehsanullah Sarfida. Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (104) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice- Minister of Work and Social Affairs of the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Chaman district, Pakistan. Date of UN designation:25.1.2001. (105) Qari Abdul Wali Seddiqi. Grounds for listing: Third Secretary under the Taliban regime. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). Date of UN designation:25.1.2001. (106) Abdul Wahed Shafiq. Title: Maulavi. Grounds for listing: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (107) Said Ahmed Shahidkhel. Title: Maulavi. Date of birth: approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Education (Taliban regime), (b) was in custody in July 2003 in Kabul, Afghanistan. Date of UN designation:23.2.2001. (108) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) Involved in drug trafficking, (d) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor of Kandahar as of May 2007. Date of UN designation:25.1.2001. (109) Shamsudin. Title: Maulavi. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim district, Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (110) Mohammad Sharif. Grounds for listing: Deputy Minister of Interior Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:25.1.2001. (111) Shams Ur-Rahman Sher Alam (alias (a) Shamsurrahman (b) Shams-u-Rahman). Title: (a) Mullah (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Suroobi district, Kabul province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (112) Abdul Ghafar Shinwari. Title: Haji. Grounds for listing: Third Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth:29.3.1965. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). Date of UN designation:25.1.2001. (113) Mohammad Sarwar Siddiqmal. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (114) Sher Mohammad Abbas Stanekzai. Grounds for listing: Deputy Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (115) Taha. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (116) Tahis. Title: Hadji. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (117) Abdul Raqib Takhari. Title: Maulavi. Grounds for listing: Minister of Repatriation of the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (118) Walijan. Title: Maulavi. Funtion: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Quetta, Pakistan. Date of UN designation:23.2.2001. (119) Nazirullah Ahanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Repatriated to Afghanistan in October 2006. Date of UN designation:25.1.2001. (120) Abdul-Haq Wasiq (alias Abdul-Haq Wasseq). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar (QI.H.88.03.). Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director General of Intelligence, reporting to Qari Ahmadullah (TI.A.81.01.). In this function, he was in charge of handling relations with Al-Qaida-related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (121) Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (122) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: between 1963 and 1968. Place of birth: Logar province, Kharwar district, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (123) Mohammad Zahid. Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar, Afghanistan. Nationality: Afghan. Passport No: D 001206 (issued on 17.7.2000). Date of UN designation:25.1.2001. B. Entities and other groups and undertakings associated with the Taliban